
	
		I
		111th CONGRESS
		2d Session
		H. R. 5558
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Ms. Giffords (for
			 herself and Mr. Latham) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the eligibility of older workers for the work opportunity credit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Older Americans’ Job Opportunities
			 Blueprint Act of 2010.
		2.Eligibility of
			 older workers for the work opportunity credit
			(a)In
			 GeneralSection 51(d)(1) of the Internal Revenue Code of 1986
			 (relating to members of targeted groups) is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(J)a qualified older
				worker.
					.
			(b)Qualified Older
			 WorkerSection 51(d) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by redesignating
			 paragraphs (11), (12), (13), and (14) as paragraphs (12), (13), (14), and (15),
			 respectively, and
				(2)by inserting after
			 paragraph (10) the following new paragraph:
					
						(11)Qualified older
				workerThe term qualified older worker means any
				individual who is certified by the designated local agency as being an
				individual who is age 55 or older and whose income is not more than 400 percent
				of the poverty line (as defined by the Office of Management and Budget),
				excluding any income that is unemployment compensation, a benefit received
				under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), a payment
				made to or on behalf of veterans or former members of the Armed Forces under
				the laws administered by the Secretary of Veterans Affairs, or 25 percent of a
				benefit received under title II of the Social Security Act (42 U.S.C. 401 et
				seq.).
						.
				(c)Effective
			 DateThe amendments made this section shall apply to amounts paid
			 or incurred after the date of the enactment of this Act to individuals who
			 begin work for the employer after such date.
			3.Extension of work
			 opportunity credit
			(a)In
			 generalSubparagraph (B) of
			 section 51(c)(4) of the Internal Revenue Code of 1986 (relating to termination)
			 is amended by striking August 31, 2011 and inserting
			 December 31, 2012.
			(b)Effective
			 DateThe amendment made this section shall apply to amounts paid
			 or incurred after the date of the enactment of this Act to individuals who
			 begin work for the employer after such date.
			4.National resource
			 center on aging and the workforce
			(a)EstablishmentThe
			 Secretary of Labor shall award a grant for the establishment and operation of a
			 National Resource Center on Aging and the Workforce to address issues on age
			 and the workforce and to collect, organize, and disseminate information on
			 older workers.
			(b)ActivitiesThe
			 Center established under subsection (a) shall—
				(1)serve as a
			 national information clearinghouse on workforce issues, challenges, and
			 solutions planning for older workers that would serve employers, local
			 communities, and State and local government organizations, as well as other
			 public and private agencies, including providing for the cataloging,
			 organization, and summarizing of existing research, resources, and scholarship
			 relating to older workforce issues;
				(2)identify best or
			 most-promising practices across the United States that have enjoyed success in
			 productively engaging older Americans in the workforce;
				(3)create toolkits
			 for employers, trade associations, labor organizations, and non-profit
			 employers that would feature a series of issue papers outlining specific tasks
			 and activities for engaging older individuals in select industries;
				(4)distribute
			 information to government planners and policymakers, employers, organizations
			 representing and serving older adults, and other appropriate entities through
			 the establishment of an interactive Internet website, the publications of
			 articles in periodicals, pamphlets, brochures, and reports, as well as through
			 national and international conferences and events; and
				(5)provide targeted
			 and ongoing technical assistance to select units of government, private
			 corporations, and nonprofit organizations.
				(c)Authorization of
			 AppropriationsThere is authorized to be appropriated such sums
			 as may be available in each fiscal year to carry out this section.
			
